        Case 2:15-cv-04782-MSG Document 119 Filed 04/30/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
T.R., et al.,                              :
                                           :
                   Plaintiffs,             :  CIVIL ACTION
                                           :
                                           :
              v.                           :  No. 15-4782
                                           :
SCHOOL DISTRICT OF PHILADELPHIA,          :
                                          :
                   Defendant.             :
                                           :


                                         ORDER

       AND NOW, this 30th day of April, 2020, upon consideration of Defendant the School

District of Philadelphia’s Motion for Summary Judgment (Doc. No. 108), the Response of

Plaintiffs L.R., D.R., Madeline Perez, R.H., and Manqing Lin (Doc. No. 113), and Defendant’s

Reply Brief (Doc. No. 117), it is hereby ORDERED that the Motion is GRANTED and

JUDGMENT IS ENTERED in favor of Defendant and against Plaintiffs on the entirety of the

Amended Complaint.

       It is FURTHER ORDERED that Defendant’s Motion to Preclude the Expert Testimony

of Nelson L. Flores (Doc. No. 109) is DENIED AS MOOT.

       The Clerk of Court shall mark this case CLOSED.



                                          BY THE COURT:



                                          /s/ Mitchell S. Goldberg
                                          MITCHELL S. GOLDBERG, J.
